Citation Nr: 1207880	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  06-18 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected degenerative disc disease of the cervical spine.  

2.  Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease of the cervical spine.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 
INTRODUCTION

The Veteran had active service from May 1982 to August 1982 and from January 1988 to March 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from May and November 2005 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Jackson, Mississippi, respectively, that granted service connection for degenerative disc disease of the cervical spine and assigned an initial 20 percent disability rating and denied service connection for erectile dysfunction, secondary to service-connected degenerative disc disease of the cervical spine.  

This claim was previously before the Board in September 2009 at which time it was remanded for further development.  That development having been completed, the claim has been returned to the Board.  The RO completed the requested action and, thus, the Board can proceed to a decision on the merits.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In a February 2011 written statement, the Veteran, appears to raise the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  While this claim was previously adjudicated in a December 2009 rating decision, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issues of entitlement to an initial rating in excess of 20 percent for service-connected degenerative disc disease of the cervical spine and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the Veteran's erectile dysfunction is aggravated by his service-connected degenerative disc disease of the cervical spine.  


CONCLUSION OF LAW

The criteria for establishing service connection for erectile dysfunction, as secondary to service-connected degenerative disc disease of the cervical spine, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry. 



Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board notes that during the pendency of this appeal, there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice prior to the amendment.  Given these substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which favors the claimant.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert, 1 Vet. App. at 49.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Additionally, all the evidence in the Veteran's claims file has been thoroughly reviewed.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but only such evidence as is relevant must be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal.  The Veteran must not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

The Veteran has alleged that his current erectile dysfunction is due to and or aggravated by his service-connected cervical spine disability.  

A VA examination report dated in October 2009 shows that the examiner opined that it was at least as likely as not that the Veteran's erectile dysfunction was caused by or a result of his cervical spine disability, since a May 2006 magnetic resonance imaging (MRI) study had revealed a small herniated disc at the C4-5 level.  The examiner also explained that while the disc herniation was found to be small in 2006, progression of the herniation may increase the chances of it leading to erectile dysfunction.  The examiner reached a similar conclusion in a December 2009 addendum.  

An additional VA examination was performed in October 2009 by a different VA examiner who concluded that there was no obvious mass effect on the cord.  A May 2010 VA examiner also concluded that his erectile dysfunction was less likely than not secondary to the cervical spine disorder, but no reasons were provided for the conclusion.  Thereafter, an addendum was prepared in December 2010 by the VA examiner who opined that the Veteran's erectile dysfunction was secondary to his cervical spine disability in October 2009.  MRI and computed tomography (CT) scans were interpreted to reveal no spinal cord impingement, compromise from disc bulge, or herniation.  As such, it was concluded that the cervical spine disability did not contribute to the erectile dysfunction.  

Another VA physician reviewed the two VA examination reports from October 2009 in December 2010 and concluded that the Veteran's disc degeneration and herniation had not progressed, and as such, they had not led to erectile dysfunction since they were not pressing directly on the spinal cord.  

Given the contradictory opinions of record, the Board sought an independent medical expert opinion in September 2011.  The examiner concluded that it was impossible to directly relate the Veteran's erectile dysfunction to the degenerative disease in the spine without objective evidence of neurologic compromise (spinal cord compression).  The pain associated with his spinal condition, the medications necessary to treat his pain and depression, and his altered social interactions and employability aggravate his erectile dysfunction, however.  

To be probative a medical opinion or examination report must contain (1) a clear conclusion, (2) be based on supporting data, and (3) set forth a reasoned medical explanation connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); A medical examination must be based on consideration of the Veteran's prior medical history and examinations.  Id., Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  While the examiner is not required to review the claims file, such a review is often accepted as a surrogate for familiarity with the medical history.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992)).  

Here, the September 2011 medical expert clearly took into consideration the Veteran's prior medical history and examinations; he accurately characterized the evidence of record and provided a rationale for her opinion.  Thus, the Board finds this opinion to be the most probative on the question of whether the Veteran's erectile is related to his active service, to include whether it is aggravated by the Veteran's service-connected cervical spine disability.  For these reasons, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that entitlement to service connection for erectile dysfunction is warranted.  


ORDER

Service connection for erectile dysfunction, secondary to service-connected degenerative disc disease of the cervical spine, is granted.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that the issues of entitlement to an initial rating in excess of 20 percent for service-connected degenerative disc disease of the cervical spine and a TDIU must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, the Board believes that another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

In February 2011, the VA received additional evidence submitted by the Veteran which included a November 2010 Social Security Administration determination letter.  However, the claims file only contains the November 2010 determination letter from Social Security Administration which shows that the Veteran's claim was granted and does not contain the underlying records.  While Social Security Administration records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991).  When VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal. Thus, the Board finds that the VA must obtain and associate with the claims file copies of all disability determinations and records underlying any disability determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2011) with respect to requesting records from Federal facilities.

Additionally, in February 2011, the Veteran appeared to indicate that he was unable to work full time due to his service-connected disabilities.  In Rice, the Court held that a claim for a TDIU is part of an increased disability rating claim when such claim is raised by the record.  When a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined, and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, adjudication of the TDIU claim will be held in abeyance pending the aforestated development and adjudication of the Veteran's claim of entitlement to an initial rating in excess of 20 percent for service-connected degenerative disc disease of the cervical spine. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall request from Social Security Administration copies of any determination(s) and all records underlying any such determination(s) submitted or obtained in support of any claim for disability benefits by the Veteran.  All records/responses received should be associated with the claims file.  If the search for these records is negative, such shall be noted and the Veteran must be informed in writing. 

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claims, to include entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


